Citation Nr: 0821048	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  05-30 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD
	
M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1989.  This matter is on appeal from the Columbia, 
South Caroline Department of Veterans Affairs (VA) Regional 
Office (RO).

The veteran testified at a July 2006 Travel Board hearing 
before the undersigned Veterans' Law Judge.

Pursuant to a February 2008 Joint Motion for Partial Remand, 
the Board's June 2007 denial of an compensable initial rating 
for bilateral hearing loss was remanded back to the Board by 
the United States Court of Appeals for Veterans Claims 
(CAVC).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran underwent a VA examination to determine the 
severity of his bilateral hearing loss disability in March 
2005.  After that examination, the veteran submitted a 
written statement indicating that his hearing loss disability 
had worsened since the examination.  No examination was 
conducted to determine if the veteran's disability had 
worsened as he claimed and one must be obtained prior to 
adjudication by the Board.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for the 
service-connected hearing loss since 
January 2004 to the present.  After 
securing the necessary releases, the RO 
should obtain these records.

2.  Obtain all relevant VA treatment 
records not already contained within 
the claims file dated from dated from 
October 2005 to the present, to include 
any treatment records from the VA 
Medical Centers in Charleston and 
Columbia.  Duplicate records need not 
be obtained. Associate all records and 
responses with the claims file.

3.  Schedule the veteran for a VA 
examination to determine the severity 
of his bilateral hearing loss.  Have 
the examiner review the claims file in 
conjunction with the examination and 
make a note of such review in the 
examination report.  Have the examiner 
conduct all necessary tests, including 
a complete audiological examination, to 
determine the severity of bilateral 
hearing loss.

4.  Review the examination report and 
if it is in any way inadequate, return 
it for revision.

5.  Thereafter, readjudicate the claim 
on appeal and if it remains denied 
issue the veteran a supplemental 
statement of the case and allow and 
appropriate period for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board s is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

